Citation Nr: 0811872	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  00-11 902A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for polyarthralgia 
(claimed as atrophy of the left leg, a lumbosacral condition, 
and a left hip condition), to include as secondary to a 
service-connected bilateral knee disorder. 

2.  Entitlement to an initial rating in excess of 70 percent 
for major depression. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The veteran served on active duty for training from March 
1979 to June 1979, and on active duty from April 1981 to 
November 1982. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1999 rating decision by the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In December 2004, the Board remanded these claims for 
additional development, to include scheduling the veteran for 
a videoconference hearing before the Board.

The veteran did not report for a videoconference hearing 
scheduled in June 2005.  In a statement received by the 
Manchester RO in August 2005, the veteran indicated that the 
April 2005 hearing notice letter was sent by the RO to an 
incorrect address.  

Evidence of record indicates that based on the veteran's 
current address his claims file should be transferred to the 
RO in Manchester, New Hampshire.  Thereafter, the Manchester 
RO should schedule the veteran for a Board videoconference 
hearing at the earliest available opportunity.  

Pursuant to 38 C.F.R. § 20.700 (2007), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board). Since the RO schedules videoconference hearings, a 
remand of these matters to the RO is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  The Boston RO should transfer the 
veteran's file to the RO in Manchester, 
New Hampshire.  

2.  Thereafter, the Manchester RO should 
schedule the veteran for a Board 
videoconference hearing at the earliest 
available opportunity pursuant to 38 
C.F.R. §§ 20.700(e), 20.703, 20.707 
(2007).  The RO should notify the veteran 
and his representative of the date and 
time of the hearing, in accordance with 
38 C.F.R. § 20.704(b) (2007).  After the 
hearing, the claims file should be 
returned to the Board in accordance with 
current appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

